Citation Nr: 9934774	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2..  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for arthritis of the 
feet.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of fractures of the right 4th and 5th metacarpals, 
including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to May 
1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from August 1996 and February 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  By rating decision in July 1997, the 
evaluation for the service-connected right hand disability 
was increased to 10 percent, retroactively effective from the 
date of claim receipt, July 8, 1996.

In December 1995, the RO denied entitlement to service 
connection for sinusitis and degenerative arthritis of the 
cervical spine.  In May 1996, the RO denied entitlement to 
service connection for sinus headaches and the residuals of a 
broken nose.  The veteran was notified of those decisions, as 
well as his appellate rights; however, he did not submit a 
Notice of Disagreement (NOD) to initiate the appellate 
process with respect to the decisions regarding the cervical 
spine or residuals of a broken nose.  He did submit an NOD 
with respect to the decision of a "sinus condition"; 
however, he did not submit a substantive appeal and thereby 
did not perfect an appeal with respect that claim.  
Accordingly, those issues are not before the Board.

The issues of entitlement to service connection for arthritis 
of the shoulders, knees, and feet are the subjects of a 
remand following the Order section of this decision.  


FINDINGS OF FACT

1.  The RO has obtained all available evidence necessary for 
an equitable disposition of the increased rating issue. 

2.  The residuals of fractures of the right fourth and fifth 
metacarpals including arthritis, are primarily productive of 
tenderness to palpation and mild puffiness of the dorsal 
aspect of the hand. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fractures of the right fourth and fifth 
metacarpals, including arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5223 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for the residuals 
of fractures of the right 4th and 5th metacarpals is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right hand disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, the Court said that 
38 C.F.R. § 4.40 required consideration of factors such as 
lack of normal endurance, functional loss due to pain, and 
pain on use; specifically limitation of motion due to pain on 
use including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

The veteran's residuals of fractures of the right 4th and 5th 
metacarpals, including arthritis, are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5223.  Under 
that code, he currently receives the highest schedular rating 
assignable for favorable ankylosis of the ring and little 
finger of either the major or minor hand.  In order to 
receive a higher schedular rating, the veteran would have to 
demonstrate unfavorable ankylosis, limited motion preventing 
flexion of the tips to within two inches of the median 
transverse fold of the palm (38 C.F.R. § 4.71a, Diagnostic 
Code 5219) or X-ray evidence of arthritis in two or more 
minor joint groups (38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 
5010 (1999)).  It should be noted that the metacarpal and 
carpal joints of the upper extremities comprise only one 
minor joint group.  Moreover, the most recent evidence 
containing an evaluation of the veteran's right hand (VA 
orthopedic examination report, dated in August 1996), shows 
that it is manifested primarily by tenderness to palpation 
over the proximal ends of the right fourth and fifth 
metacarpal bones, and mild puffiness of the dorsal aspect of 
the hand, as well as a subjective complaint of pain less than 
half of the time, increased with use and weather change.  
However, he is able to make a full strong fist and he had a 
good grip, grading 4 of 5.  Pinch grades were also 4 of 5.  
Range of motion of the metacarpal phalangeal joints was to 90 
degrees.  There was no redness, heat, subluxation, 
dislocation, or other abnormality.  He was able to 
approximate the fingers to the median transverse fold of the 
palm.  Grip strength and dexterity were characterized as 
good.  There are no anatomical defects involving the hand.  

In view of the foregoing, the Board finds that even with 
consideration of functional impairment factors outlined in 
DeLuca, the demonstrated disability does not approximate the 
criteria for a higher schedular evaluation under Diagnostic 
Code 5219.  Although the veteran complained of increased pain 
on use, and during weather-related flare-ups, the pain is 
noted to be present less than fifty percent of the time.  
Also, although he noted he frequently drops things, his 
disability has not been clinically demonstrated to 
significantly impair his otherwise full grip strength and 
dexterity so as to approximate unfavorable ankylosis or 
limitation of motion comparable to an inability to 
approximate the fingers to the median transverse fold of the 
palm of the right hand.  Further, VA outpatient treatment 
reports dated from the mid-nineties do not reflect any 
complaints or treatment sought in this regard.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to his right hand disorder.  The governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

While the veteran has testified that he has swelling and 
tenderness in the hand and difficulty gripping, there is not 
evidence that it markedly interferes with employment.  
Notably, there is no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of his service-connected right hand 
disability.  Moreover, there is no evidence that he has 
required frequent treatment, let alone hospitalization, for 
that disability.  In essence, the record shows that the 
manifestations of that disability are those contemplated by 
the current evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.



ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of fractures of the right 4th and 5th metacarpals, 
including arthritis, is denied.


REMAND

In December 1995, the RO denied the veteran's claim of 
entitlement to service connection for degenerative arthritis 
of the right shoulder on a direct and presumptive basis.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, he did not submit a timely Notice 
of Disagreement (NOD) to initiate the appellate process.  
Accordingly, that decision became final.  38 U.S.C.A. 
§ 7105(a)-(c) (West 1991); 38 C.F.R. § 20.302 (1999).

In September 1997, the RO received the veteran's claim of 
entitlement to service connection for arthritis of both 
shoulders due to cold weather in service.  During a VA 
examination in November 1997, he also claimed that such 
disability was proximately due to his service-connected pes 
planus.  

In February 1998, following a de novo review of the record, 
the RO denied entitlement to service connection for arthritis 
of both shoulders on a direct, presumptive, and secondary 
basis.  In so doing, the RO did not consider the inherent 
questions of finality with respect to the claim of 
entitlement to right shoulder disability on a direct and 
presumptive basis.  

With respect to the questions of secondary service 
connection, it does not appear that the RO has considered 
whether the veteran's service-connected pes planus aggravated 
the claimed shoulder, foot arthritis or knee disabilities.  
In this regard, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, hereinafter Court) has stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In November 1999, the Board received evidence from the 
veteran concerning his various service connection claims.  
Such evidence shows that since August 1978, the veteran has 
been treated by Horace R. Peterson, D.O., an orthopedic 
surgeon.  Dr. Petersen stated that by history, the veteran 
was having shoulder and knee problems secondary to service-
related injury.  There was nothing to indicate that the 
veteran had waived his right to first have that evidence 
considered by the RO.  38 C.F.R. § 20.1304(c) (1999).  

Parenthetically, it should be noted that Dr. Petersen's 
clinical records have not been associated with the claims 
folder.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
arthritis of the feet, shoulders, and 
knees.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but not 
be not limited to, clinical records, 
dated since August 1978 from Horace R. 
Peterson, D.O.  The RO should request 
that the veteran also provide any 
additional relevant medical records he 
may possess.  Failures to reply or 
negative responses to any request should 
be noted in writing and associated with 
the claims folder.

2.  The RO should contact the veteran's 
private orthopedic surgeons David L. 
Black, M.D., and Horace R. Peterson, 
D.O., and request that each provide the 
basis for his various statements as to 
whether the degenerative arthritis in the 
veteran's shoulders, knees, and feet is 
related to service directly or whether it 
is proximately due to or the result of 
the veteran's service-connected flat 
feet.  The rationale for all opinions 
should be fully explained. Failures to 
reply or negative responses to any 
request should be noted in writing and 
associated with the claims folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature, extent, and 
etiology any orthopedic disability found 
to be present in the feet, knees, and/or 
shoulders.  All indicated tests and 
studies should be performed, including 
but not limited to radiographic studies.  
Any indicated consultations should also 
be scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  Should disability of the feet, 
knees, and/or shoulders be found, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
related to or chronically worsened by the 
veteran's service-connected pes planus.  
The rationale for all opinions should be 
fully explained.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for right shoulder 
disability on a direct or presumptive 
basis; entitlement to service connection 
for right shoulder disability, claimed as 
secondary to service-connected pes 
planus; entitlement to service connection 
for arthritis of the left shoulder, to 
include as secondary to service-connected 
pes planus; entitlement to service 
connection for arthritis of the knees, to 
include as secondary to service-connected 
pes planus; and entitlement to service 
connection for arthritis of the feet, to 
include as secondary to service-connected 
pes planus.  With respect to claims of 
secondary service connection, the RO must 
be mindful of the holding in Allen.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC on all issues remaining in 
appellate status and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

